DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-13 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious the cabling system with the claimed fiber distribution devices and feeder line in combination with either:
The input location of each fiber distribution device includes a respective first multi-fiber optical connector and the first output location of each fiber distribution device including a respective second multi-fiber optical connector, or
wherein the input location of each fiber distribution device is formed by a respective stub cable extending outwardly from the respective closure, or
wherein, for each fiber distribution device, the input location is defined by a first stub cable, the first output location is defined by a second stub cable, the third output location is defined by a third stub cable, and the closure covers a transition region where the fiber lines are broken out between the first, second, and third stub cables,
in combination with the rest of the claimed limitations.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883